Title: To James Madison from Timothy Mountford (Abstract), 30 May 1805
From: Mountford, Timothy
To: Madison, James


30 May 1805, Algiers. “The 20th. inst. arrived in this port, the Imperial polacre Ship, Premura—loaded with wheat, by order of Col. Lear, in Malta, on acct. of the U.S. to place a Sum of money here, to meet the Balce. of annuities, due in the month of March last.
“The oldest person in Algiers, never knew such a scarcity of Grain, as the last season afforded: of this particular, I conceived it my duty, to keep Col. Lear constantly advised—and he has seen proper to order this Cargo for the purpose above mentioned.
 “Nothing could have been better calculated, or have come to this place in a more timely season. The Dey with the heads of the Govt. have testified their satisfaction, to me, by declaring, this Cargo of Wheat more precious to the Govt. of Algiers, at this time, than a Cargo of Money. And be assured, I have left nothing undone, to make the best impressions on the minds of these people generally, which cd. have a tendency to convince them of the goodness & justice of the American nation towards them—particularly at this time, in sending one of the first articles of life, in which they absolutely stood in need of. I therefore presume it will turn to a good acct.
“The Grain is now discharging: and is immediately distributed, to be converted into bread, to satisfy the Soldiers—their complaint against the Dey, being, ‘he does not provide good Bread for them.’ And for this reason alone, he was nearly murdered, the 17th March, last (of which, I have advised you, by three different letters).
“At present, it is impossible to say, what they may allow for this Cargo—that, like every other article rests, according to custom, for the day, the Dey may appt. for the Consul to settle his national accts. I shall only, take rect’s for this Cargo when del’d. as I did for the Wm. & Mary’s, & leave the final settlement for Col. Lear to make on his return. This Cargo cost upwards of 34,000$ in the first instance.
“Col. Lear, was in Malta, when the Premura left. He informs me, the Bey of Tripoli, appears to be at present (30th Ap.) disposed to enter on negociations for peace, on terms, less objectionable, than heretofore. And he is in hopes to be able to return to Algiers in the course of two months. Tunis, is the same now, as when Col. Lear, left this place. Algiers, is well disposed towards the U.S. and I have instructions to keep her so, particularly at this time.
“Col. Lear, has been pleased to commission me as Charge d’ Affaires of the U.S.A. for the Regency of Algiers, during his absence, &c. And can only observe, that I feel very grateful, for this honorable proof of his approbation of my conduct; which, as it has heretofore, been actuated, for my Country’s Good—so it shall be for the time to come: Assuring the Hon. Sec’y of State, that I shall always endeavor to merit the esteem of my Govt. in such ways, as they may see fit to confer.
“Col. Lear informs me, as soon as one of the small vessels of War, can be spared—she will touch at Algiers, on her way, (I presume) with dispatches for Govt. I suppose this will be in the event of a peace with Tripoli, or a further continuance of the war, which, probably, by this time, is decided on.
“The Corsairs of Algiers, are, all out, but two, in quest, of Neopolitans, off the port of Tunis.
“Col. Lear, informs me, neither he nor Commodore Barron have rec’d a single communication from the Govt. of the U.S. for eight months past. And as to myself, I have not even heard from America, in any shape, during that space of time. I mention this barely to assure the Hon. Sec’y of State, that tho’ no doubt, dispatches have been forwarded—as yet, none have been received.”
Adds in a postscript: “Pardon the manner in which this letter appears—as the oppy. I have heard of, forwarding it—admits of no delay—it goes via Alicant.”
